DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-14 are pending in the application.
Priority
This application is a U.S. National Stage entry of application PCT/US18/030559, filed on May 2, 2018, which claims the benefit of U.S. Provisional Patent Application Serial No. 62/500199 filed May 2, 2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Kinch on 08/09/2021.
The application has been amended as follows:

Claim 2 is amended as follows:
The mixture of claim 1 wherein the additional fungicide is selected from the group consisting of epoxiconazole and prothioconazole.
Claim 3 line 1 is amended as follows:
The mixture of claim 2 wherein [[a]] the concentration ratio of
Claim 4 line 1 is amended as follows:
The mixture of claim 2 wherein [[a]] the concentration ratio of
Claim 5 is amended as follows:
The mixture of claim 1 wherein the additional fungicide is selected from the group consisting of azoxystrobin and pyraclostrobin.
Claim 6 line 1 is amended as follows:
The mixture of claim 5 wherein [[a]] the concentration ratio of
Claim 7 line 1 is amended as follows:
The mixture of claim 5 wherein [[a]] the concentration ratio of
Claim 8 is amended as follows:
The mixture of claim 1 wherein the additional fungicide is selected from the group consisting of fluxapyroxad and benzovindiflupyr.
Claim 9 line 1 is amended as follows:
The mixture of claim 8 wherein [[a]] the concentration ratio of
Claim 10 line 1 is amended as follows:
The mixture of claim 8 wherein [[a]] the concentration ratio of
Claim 11 is amended as follows:
The mixture of claim 1 wherein the additional fungicide is chlorothalonil.
Claim 12 line 1 is amended as follows:
The mixture of claim 11 wherein [[a]] the concentration ratio of

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed fungicidal mixtures comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide selected from the group consisting of epoxiconazole, prothioconazole, azoxystrobin, pyraclostrobin, benzovindiflupyr, fluxapyroxad, and chlorothalonil is novel and unobvious over the prior art.  The closest prior art is found in WO 2016/122802 A1 (effective filing date 30 Dec 2014), which teaches the fungicide of Formula (I) (p. 79 compound 145 Example 6A), and describes its fungicidal activity (Table 4 p. 456; Table 5 p. 463; Table 6 p. 464; Table 7 p. 465); however, there is no compelling reason why a skilled artisan at the time the application was effectively filed would have selected compound 145 from among all the alternative fungicidal compounds described therein, many having similar biological activity, to combine with the recited additional fungicides, thereby in resulting in a synergistic fungicidal mixture, as demonstrated by Applicants in biological tests (p. 16-17 Table 1).
Support for the current amendments is present in the original disclosure.

Conclusion
Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MAURO/Primary Examiner, Art Unit 1625